 


110 HCON 341 IH: Celebrating 75 years of effective State-based alcohol regulation and recognizing State lawmakers, regulators, law enforcement officers, the public health community and industry members for creating a workable, legal, and successful system of alcoholic beverage regulation, distribution, and sale.
U.S. House of Representatives
2008-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. CON. RES. 341 
IN THE HOUSE OF REPRESENTATIVES 
 
May 5, 2008 
Mr. Stupak (for himself and Mr. Coble) submitted the following concurrent resolution; which was referred to the Committee on the Judiciary 
 
CONCURRENT RESOLUTION 
Celebrating 75 years of effective State-based alcohol regulation and recognizing State lawmakers, regulators, law enforcement officers, the public health community and industry members for creating a workable, legal, and successful system of alcoholic beverage regulation, distribution, and sale. 
 
 
Whereas throughout American history, alcohol has been consumed by its citizens and regulated by the Government; 
Whereas prior to the 18th Amendment to the Constitution, which established Prohibition in the United States, abuses and insufficient regulation resulted in irresponsible overconsumption of alcohol; 
Whereas passage of the 18th Amendment, which prohibited the manufacture, sale, or transportation of intoxicating liquors in the United States, resulted in a dramatic increase in illegal activity, including unsafe black market alcohol production, organized crime, and noncompliance with alcohol laws; 
Whereas the platforms of the 2 major political parties in the 1932 presidential campaigns advocated ending national Prohibition by repealing the 18th Amendment; 
Whereas on February 20, 1933, the 2nd Session of the 72nd Congress submitted to conventions of the States the question of repealing the 18th Amendment and adding new language to the Constitution that the transportation or importation of alcoholic beverages for delivery or use in any State would have to be carried out in compliance with the laws of the State; 
Whereas on December 3, 1933, Utah became the 36th State to approve what became the 21st Amendment to the Constitution, the quickest-ratified amendment and the only ever decided by State conventions, pursuant to article V of the Constitution; 
Whereas alcohol is the only product in commerce that has been the subject of 2 constitutional amendments; 
Whereas Congress’s reenactment of the Webb-Kenyon Act, passage of the Federal Alcohol Administration Act, the 21st Amendment Enforcement Act, annual appropriations to support State enforcement of underage drinking laws, and the STOP Underage Drinking Act demonstrated the longstanding and continuing intent of Congress that States exercise their primary authority to achieve temperance, the creation and maintenance of orderly and stable markets, and the facilitation of the efficient collection of taxes; 
Whereas legislatures and alcoholic beverage control agencies in the 50 States have worked diligently to implement the powers granted by the 21st Amendment for 75 years; 
Whereas legislatures and alcoholic beverage control agencies in all States created and maintain State-based regulatory systems for alcohol distribution made up of producers and importers, wholesale distributors, and retailers; 
Whereas development of a transparent and accountable system of distribution and sales, an orderly market, temperance in consumption and safe practices, the efficient collection of taxes, and other essential policies have been successfully guided by the collective experience and cooperation of government agencies and licensed industry members throughout our geographically and culturally diverse Nation; 
Whereas regulated commerce in alcoholic beverages contributes billions of dollars in Federal and State tax revenues and additional billions to the economy annually; 
Whereas 2,500 breweries, distilleries, wineries, and import companies, 2,700 wholesale distributor facilities, over 530,000 retail outlets, and numerous agricultural, packaging, and transportation businesses support the employment of millions of Americans; 
Whereas the American system of State-based alcohol regulation has resulted in a marketplace with unprecedented choice, variety, and selection for consumers; 
Whereas members of the licensed alcoholic beverage industry have been constant partners with Federal and State Governments in balancing the conduct of competitive businesses with the need to control alcohol in order to provide American consumers with a safe and regulated supply of alcoholic beverages; and 
Whereas members of the licensed alcoholic beverage industry have created and supported a wide range of national, State, and community programs to address problems associated with alcohol abuse, including drunk driving and underage drinking: Now, therefore, be it 
 
That Congress— 
(1)celebrates 75 years of effective State-based alcohol regulation since the passage of the 21st Amendment; 
(2)recognizes State lawmakers, regulators, law enforcement officers, the public health community and industry members for creating a workable, legal, and successful system of alcoholic beverage regulation, distribution, and sale; and 
(3)continues to support policies that allow States to effectively regulate alcohol. 
 
